Name: Council Decision (EU) 2016/2117 of 29 September 2016 on the conclusion, on behalf of the Union, of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  Asia and Oceania
 Date Published: 2016-12-03

 3.12.2016 EN Official Journal of the European Union L 329/6 COUNCIL DECISION (EU) 2016/2117 of 29 September 2016 on the conclusion, on behalf of the Union, of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2012/279/EU (2), the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part (the Agreement), was signed on 27 June 2012, subject to its conclusion. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The High Representative of the Union for Foreign Affairs and Security Policy shall chair the Joint Committee provided for in Article 52 of the Agreement. The Union or, as the case may be, the Union and the Member States, shall be represented in the Joint Committee depending on the subject matter. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 63(1) of the Agreement (3). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) Consent of 17 December 2015 (not yet published in the Official Journal). (2) Council Decision No 2012/279/EU of 14 May 2012 on the signing, on behalf of the Union, of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part (OJ L 137, 26.5.2012, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.